Citation Nr: 0720611	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970 and from October 1976 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO, inter alia, 
denied entitlement to service connection for tinnitus.  

In June 2004, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  He withdrew that request in 
July 2004.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In March 2004, the veteran was afforded a VA audiologic 
examination in connection with the issue on appeal.  The 
veteran was unable to provide a clear and comprehensive 
history of his claimed tinnitus on examination.  Furthermore, 
it appears that the examiner did not conduct a thorough 
review of the claims file, because in rendering an opinion 
that tinnitus was unrelated to service, he did not mention 
that the service medical records contained a finding of mild 
tinnitus in March 1979.  Because the March 2004 VA 
examination report gives the impression of being incomplete, 
and in order that the veteran not be prejudiced, the Board 
will order another VA examination for an opinion regarding 
whether the veteran's claimed tinnitus is due to service.  In 
the examiner report, the examiner must include a complete 
rationale for any findings and indicate that the claims file 
was reviewed in full.

A remand to the RO is also necessary in this instance because 
additional Veterans Claims Assistance Act of 2000 (VCAA) 
notice is necessary under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Under Dingess/Hartman, the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates regarding 
his service connection claim.  Consequently, corrective VCAA 
notice must be sent to the veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
of service connection on appeal herein, as 
outlined in Dingess/Hartman.

2.  Schedule a VA audiologic examination 
to determine whether the veteran suffers 
from tinnitus and, if so, for an opinion 
regarding the etiology of such tinnitus.  
In conjunction with the examination, the 
examiner is asked to conduct a complete 
review the claims file to include the 
service medical records.  In the 
examination report, the examiner is to 
indicate whether the claims file was 
reviewed.  The examiner must also provide 
a complete rationale for all conclusions 
and to specify the records upon which he 
or she relied.  

3.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



